Exhibit 10.1

 

NOTE SETTLEMENT AGREEMENT

 

This NOTE SETTLEMENT AGREEMENT (this “Agreement”) is entered into as of December
18, 2015 (the “Effective Date”) by and between Typenex Co-Investment, LLC, a
Utah limited liability company (“Lender”), and Vapor Hub International Inc., a
Nevada corporation (“Borrower”). Each of Lender and Borrower is sometimes
individually referred to hereinafter as a “Party” and collectively as the
“Parties.” Capitalized terms used herein but not otherwise defined shall have
the meaning ascribed thereto in the November Note (as defined below). Moreover,
to the extent any capitalized term used herein is defined in the November Note
or any other Transaction Document (as defined below), such capitalized term
shall remain applicable even if the November Note or other Transaction Document
(wherein such term is defined) has been released, satisfied, or is otherwise
cancelled.

 

A.     Borrower previously sold and issued to Lender that certain Secured
Convertible Promissory Note issued on November 4, 2014 in the original principal
amount of $1,687,500.00 (the “November Note”) pursuant to that certain
Securities Purchase Agreement dated November 4, 2014 by and between Lender and
Borrower (the “November Purchase Agreement,” and together with the November Note
and all other documents entered into in conjunction therewith, the “November
Transaction Documents”).

 

B.     Borrower previously sold and issued to Lender that certain Promissory
Note dated June 4, 2015 in the original principal amount of $245,000.00 (the
“June Note,” and together with the November Note, the “Notes”) pursuant to that
certain Note Purchase Agreement dated June 4, 2015 by and between Lender and
Borrower (the “June Purchase Agreement,” and together with the June Note and all
other documents entered into in conjunction therewith, the “June Transaction
Documents”). The June Transaction Documents and the November Transaction
Documents are collectively referred to herein as the “Transaction Documents.”

 

C.     The Parties now desire to restructure and settle the Notes on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises set forth in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.     Incorporation of Recitals. The foregoing recitals are contractual in
nature and are incorporated herein as part of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

2.     Note Payments. Notwithstanding the terms of the Notes, Borrower covenants
and agrees to make the following payments to Lender (the “Restructure”): (a) a
payment in the amount of $50,000.00 on or before December 15, 2015; (b) a
payment in the amount of $50,000.00 on or before January 15, 2016; (c) a payment
in the amount of $50,000.00 on or before February 15, 2016; and (d) a payment
equal to the remaining aggregate Outstanding Balance of the Notes on or before
March 15, 2016 (collectively, the “Note Payments”). Unless specified otherwise
by Lender in a written notice delivered to Borrower (which notice Lender may
provide in its sole and absolute discretion), all Note Payments shall be applied
first against the Outstanding Balance of the November Note until the November
Note has been paid in full and thereafter against the June Note until the June
Note is paid in full. Note Payments may be made in cash or shares of Borrower’s
Common Stock (“Payment Shares”); provided that any portion of any Note Payment
that is paid via Payment Shares shall be subject to the following conditions:
(i) no Note Payment may be made via Payment Shares if there is an Equity
Conditions Failure, which failure is not waived in writing by Lender, as of the
date Borrower seeks to deliver the applicable Payment Shares to Lender; (ii) the
number of Payment Shares deliverable with respect to any portion of any Note
Payment made in Common Stock shall be equal to the amount of the Note Payment
being paid in Payment Shares divided by the then-current Installment Conversion
Price (as calculated pursuant to Section 8.1 of the November Note); (iii) all
Payment Shares must be delivered in the manner set forth in Section 9 of the
November Note; (iv) the applicable shares of Common Stock must have been
received by Lender or its broker, as applicable, and become Free Trading (as
defined below) on or before the applicable Payment Date for such portion of the
applicable Note Payment to be deemed to have been timely made; and (v) on the
date that is twenty (20) Trading Days from each date Borrower delivers Free
Trading Payment Shares to Lender, there shall be a true-up where Borrower shall
deliver to Lender additional shares of Common Stock on the terms and in the
manner set forth in Section 11 of the November Note, provided that for purposes
hereof, all references to “Installment Conversion Shares” shall be deemed to
refer to Payment Shares. For the avoidance of doubt, the conditions for payments
of Note Payments via Payment Shares set forth above in this Section 2 shall
apply to Note Payments made with respect to both the November Note and the June
Note and to the extent any necessary term related to the payment of a Note
Payment via Payment Shares is not addressed in this Agreement, but is addressed
in the November Note, the provision of the November Note shall apply (provided
that if there is any conflict between a term set forth herein and a term set
forth in the November Note, this Agreement shall govern), even if the November
Note has been paid in full. For purposes hereof, the term “Free Trading” means
that (y) the applicable Payment Shares have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (z) such Payment Shares are held in the name
of the clearing firm servicing Lender’s brokerage firm and have been deposited
into such clearing firm’s account for the benefit of Lender.

 

3.     Lender’s Transaction Expenses. In consideration of Lender’s fees and
other expenses incurred in preparing this Agreement and other accommodations set
forth herein, Borrower agrees to pay to Lender a fee in an amount equal to
$5,000.00 (the “Transaction Expense Fee”). The Transaction Expense Fee shall be
added to and included as part of the Outstanding Balance of the November Note
effective as of the date hereof, provided that it is the intent of the Parties
hereto that the Transaction Expense Fee will tack back to the Purchase Price
Date for purposes of determining the holding period under Rule 144 and the
Parties hereto further agree to not take a position that is contrary to such
intent in any setting, document, or circumstance.

 

4.     Restructure Fee. In addition to the Transaction Expense Fee, as a
material inducement and partial consideration for Lender’s agreement to enter
into this Agreement and to restructure the Notes, each of Borrower and Lender
acknowledges and agrees that the Outstanding Balance of each Note shall be
increased by 15% (the “Restructure Effect”) as of the date hereof. In
furtherance thereof, it is the intent of the Parties hereto that the Restructure
Effect will tack back to the Purchase Price Date of each respective Note for
purposes of determining the holding period under Rule 144 and the Parties hereto
further agree to not take a position that is contrary to such intent in any
setting, document, or circumstance. Following the application of the Restructure
Effect and including the Transaction Expense Fee, each of Borrower and Lender
acknowledges and agrees that the Outstanding Balance of the November Note is
$107,527.72 as of the date hereof and that the Outstanding Balance of the June
Note is $281,750.00 as of the date hereof.

 

 
2

--------------------------------------------------------------------------------

 

  

5.     Payment in Full. Upon satisfaction of all of Borrower’s obligations under
this Agreement, including without limitation payment of all Note Payments to
Lender, Borrower shall be deemed to have paid the entire Outstanding Balance of
the Notes in full and shall have no further obligations under either Note. In
addition, upon satisfaction of all of Borrower’s obligations under this
Agreement, including without limitation payment of all Note Payments, the
Transaction Documents will terminate and shall be deemed to be of no further
force or effect, and the Parties shall be released from all obligations,
definitions, representations and commitments therein.

  

6.     Ratification of the Notes. The Notes shall be and remain in full force
and effect in accordance with their terms, and are hereby ratified and confirmed
in all respects. Borrower acknowledges that it is unconditionally obligated to
pay the remaining balance of the Notes and represents that such obligation is
not subject to any defenses, rights of offset or counterclaims. No forbearance
or waiver other than as expressly set forth herein may be implied by this
Agreement. Except as expressly set forth herein, the execution, delivery, and
performance of this Agreement shall not operate as a waiver of, or as an
amendment to, any right, power or remedy of Lender under the Notes or the
Transaction Documents, as in effect prior to the date hereof.

 

7.     Waiver of Existing Event of Default. Each of Borrower and Lender
acknowledge that the June Note was due and payable as of December 4, 2015, but
that Borrower failed to pay the Outstanding Balance of the June Note to Lender
on or before such date. Further, such failure to pay the Outstanding Balance
when due constitutes an Event of Default under the June Note (the “June Note
Default”). However, subject to Borrower’s compliance with all of the terms and
conditions set forth in this Agreement, including without limitation making all
Note Payments as and when due, Lender hereby waives the June Note Default and
agrees not to take any action or seek to enforce any rights it may have under
the June Note, at law, or in equity with respect to the June Note Default.

 

8.     Failure to Comply. Should Borrower fail to comply with any of the
conditions set forth herein, including without limitation failing to make any
Note Payment when due hereunder, the Restructure, the waiver of the June Note
Default, and all other accommodations given herein shall immediately and
automatically be deemed withdrawn and Lender shall be entitled to all remedies
available to it at law, in equity or as otherwise set forth in the Notes, the
other Transaction Documents, and this Agreement. For the avoidance of doubt, the
Transaction Expense Fee and the Restructure Effect shall continue to apply and
be included in the Outstanding Balance of the Notes even in the event of any
such failure to comply with the terms of this Agreement or if this Agreement is
terminated for any reason. In the event Borrower has made any Note Payments
hereunder, but fails to make all Note Payments when due hereunder, all Note
Payments previously made shall be applied in the manner for application of Note
Payments set forth in Section 2 above.

 

 
3

--------------------------------------------------------------------------------

 

  

9.   Representations, Warranties and Agreements. In order to induce Lender to
enter into this Agreement, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

9.1.     Authority. Borrower has full power and authority to enter into this
Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder.

 

9.2.      No Waiver. Except as set forth in Section 7 above, any Event of
Default which may have occurred under any Note has not been, is not hereby, and
shall not be deemed to be waived by Lender, expressly, impliedly, through course
of conduct or otherwise except upon full satisfaction of Borrower’s obligations
under this Agreement. The agreement of Lender to refrain and forbear from
exercising any rights and remedies by reason of any existing default or any
future default shall not constitute a waiver of, consent to, or condoning of,
any other existing or future default.

 

9.3.    Accurate Representations. All understandings, representations,
warranties and recitals contained or expressed in this Agreement are true,
accurate, complete, and correct in all respects; and no such understanding,
representation, warranty, or recital fails or omits to state or otherwise
disclose any material fact or information necessary to prevent such
understanding, representation, warranty, or recital from being misleading.
Borrower acknowledges and agrees that Lender has been induced in part to enter
into this Agreement based upon Lender’s justifiable reliance on the truth,
accuracy, and completeness of all understandings, representations, warranties,
and recitals contained in this Agreement. There is no fact known to Borrower or
which should be known to Borrower which Borrower has not disclosed to Lender on
or prior to the date hereof which would or could materially and adversely affect
the understandings of Lender expressed in this Agreement or any representation,
warranty, or recital contained in this Agreement.

 

9.4.     No Defenses. Borrower has no defenses, affirmative or otherwise, rights
of setoff, rights of recoupment, claims, counterclaims, actions or causes of
action of any kind or nature whatsoever against Lender, directly or indirectly,
arising out of, based upon, or in any manner connected with, the transactions
contemplated hereby, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Agreement and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Transaction Documents.
To the extent any such defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action exist
or existed, such defenses, rights, claims, counterclaims, actions and causes of
action are hereby waived, discharged and released. Borrower hereby acknowledges
and agrees that the execution of this Agreement by Lender shall not constitute
an acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 

 
4

--------------------------------------------------------------------------------

 

  

9.5.    Voluntary Agreement. Borrower hereby acknowledges that it has freely and
voluntarily entered into this Agreement after an adequate opportunity and
sufficient period of time to review, analyze, and discuss (i) all terms and
conditions of this Agreement, (ii) any and all other documents executed and
delivered in connection with the transactions contemplated by this Agreement,
and (iii) all factual and legal matters relevant to this Agreement and/or any
and all such other documents, with counsel freely and independently selected by
Borrower (or had the opportunity to be represented by counsel). Borrower further
acknowledges and agrees that it has actively and with full understanding
participated in the negotiation of this Agreement and all other documents
executed and delivered in connection with this Agreement after consultation and
review with its counsel (or had the opportunity to be represented by counsel),
that all of the terms and conditions of this Agreement and the other documents
executed and delivered in connection with this Agreement have been negotiated at
arm’s-length, and that this Agreement and all such other documents have been
negotiated, prepared, and executed without fraud, duress, undue influence, or
coercion of any kind or nature whatsoever having been exerted by or imposed upon
any party by any other party. No provision of this Agreement or such other
documents shall be construed against or interpreted to the disadvantage of any
party by any court or other governmental or judicial authority by reason of such
party having or being deemed to have structured, dictated, or drafted such
provision.

 

9.6.     No Proceedings. There are no proceedings or investigations pending or
threatened before any court or arbitrator or before or by, any governmental,
administrative, or judicial authority or agency, or arbitrator, against
Borrower.

 

9.7.     No Statutes. There is no statute, regulation, rule, order or judgment
and no provision of any mortgage, indenture, contract or other agreement binding
on Borrower, which would prohibit or cause a default under or in any way prevent
the execution, delivery, performance, compliance or observance of any of the
terms and conditions of this Agreement and/or any of the other documents
executed and delivered in connection with this Agreement.

 

9.8.     Solvent. Borrower is solvent as of the date of this Agreement, and none
of the terms or provisions of this Agreement shall have the effect of rendering
Borrower insolvent. The terms and provisions of this Agreement and all other
instruments and agreements entered into in connection herewith are being given
for full and fair consideration and exchange of value.

 

10.   Miscellaneous.

 

10.1.      Further Assurances. At any time or from time to time after the
Effective Date, at the request of a Party, and without further consideration,
each of the Parties shall execute and deliver, or shall cause its respective
affiliate(s) to execute and deliver, such other agreements, instruments,
certifications or other documents as may be necessary or desirable to effectuate
the transactions and fulfill its obligations under this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

  

10.2.     Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah without regard to
the principles of conflict of laws. Each Party consents to and expressly agrees
that the exclusive venue for arbitration of any dispute arising out of or
relating to this Agreement or the relationship of the Parties or their
affiliates shall be in Salt Lake County or Utah County, Utah. Without modifying
the Parties’ obligations to resolve disputes hereunder pursuant to the
Arbitration Provisions (as defined in the Purchase Agreement), each Party hereto
submits to the exclusive jurisdiction of any state or federal court sitting in
Salt Lake County, Utah in any proceeding arising out of or relating to this
Agreement and agrees that all Claims (as defined in the Arbitration Provisions)
in respect of the proceeding may only be heard and determined in any such court
and hereby expressly submits to the exclusive personal jurisdiction and venue of
such court for the purposes hereof and expressly waives any claim of improper
venue and any claim that such courts are an inconvenient forum. Each Party
hereto hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to its address as set forth in
the Purchase Agreement, such service to become effective ten (10) days after
such mailing. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE ARISING
OUT OF THIS AGREEMENT, THE TRANSACTION DOCUMENTS, OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

 

10.3.      Arbitration. Each Party agrees that any dispute arising out of or
relating to this Agreement shall be subject to the Arbitration Provisions.

 

10.4.     Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the Parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 

10.5.     Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

10.6.      Entire Agreement. This Agreement, together with all other documents
referred to herein, supersedes all other prior oral or written agreements
between Borrower, Lender, its affiliates and persons acting on its behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the Parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither Lender nor Borrower makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

10.7.     Amendments; Waiver. This Agreement may be amended, modified, or
supplemented only by written agreement of the Parties. No provision of this
Agreement may be waived except in writing signed by the Party against whom such
waiver is sought to be enforced.

 

 
6

--------------------------------------------------------------------------------

 

  

10.8.     Attorneys’ Fees. In the event of any arbitration or action at law or
in equity to enforce or interpret the terms of this Agreement, the Parties agree
that the Party who is awarded the most money (without regard to any fines,
penalties, or charges imposed by any governmental or regulatory authority) shall
be deemed the prevailing Party for all purposes and shall therefore be entitled
to an additional award of the full amount of the attorneys’ fees and
expenses paid by such prevailing Party in connection with the arbitration,
litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading.

 

10.9.     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the Parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

 

10.10.    Acknowledgement. By executing this Agreement, each of the Parties
evidences that it carefully read and fully understands all of the provisions of
this Agreement.

 

10.11.      No Reliance. Borrower acknowledges and agrees that neither Lender
nor any of its officers, directors, members, managers, representatives or agents
has made any representations or warranties to Borrower or any of its agents,
representatives, officers, directors, stockholders, or employees except as
expressly set forth in this Agreement and, in making its decision to enter into
the transactions contemplated by this Agreement, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, agents or representatives other than as set forth
in this Agreement.

 

10.12.     Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Agreement, the Notes and each of the other
Transaction Documents shall remain in full force and effect, enforceable in
accordance with all of their original terms and provisions. This Agreement shall
not be effective or binding unless and until it is fully executed and delivered
by Lender and Borrower. If there is any conflict between the terms of this
Agreement, on the one hand, and either Note or any other Transaction Document,
on the other hand, the terms of this Agreement shall prevail.

 

10.13.     Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement.

 

10.14.     Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to Borrower or Lender shall be given as set forth in the “Notices” section
of the Purchase Agreement.

 

[Remainder of page intentionally left blank]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

 

 

LENDER:

 

        TYPENEX CO-INVESTMENT, LLC           By: Red Cliffs Investments, Inc.,
its Manager   

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Fife                           

 

 

 

John M. Fife, President

 

 

 

 

 

          BORROWER:           VAPOR HUB INTERNATIONAL INC.                    
By: /s/ Lori Winther     Name: Lori Winther      Title: Chief Financial Officer 
 

 

 

 

 

[Signature Page to Note Settlement Agreement]